                                                    Notice Recipients
District/Off: 0209−1                       User: admin                           Date Created: 2/12/2020
Case: 1−17−10953−CLB                       Form ID: pdforder                     Total: 5


Recipients of Notice of Electronic Filing:
tr          Morris L. Horwitz          morris.horwitz@gmail.com
aty         Beth Ann Bivona           bbivona@barclaydamon.com
                                                                                                                TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Bells Food Center of Albion NY, Inc.       318 West Ave.        Albion, NY 14411
pr          Jerome F. Pawlak         14 Hazard Parkway         Albion, NY 14411
smg         Office of the U.S. Trustee      300 Pearl Street, Suite 401     Olympic Towers      Buffalo, NY 14202
                                                                                                                TOTAL: 3




         Case 1-17-10953-CLB, Doc 325-1, Filed 02/11/20, Entered 02/12/20 13:39:57,
               Description: PDFattach-Orders/Jdgmts: Notice Recipients, Page 1 of 1
